MEMORANDUM **
Fred Jay Otto appeals from the 92-month sentence imposed following his guilty-plea conviction for Bank Robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Otto contends that the district court erred by denying his motion for a downward departure pursuant to U.S.S.G. § 5K2.13 and that his sentence is unreasonable because the district court failed to adequately consider his severe mental illness. We disagree.
A review of the record demonstrates that the district court properly calculated and considered the Guidelines, properly considered the sentencing factors pursuant to 18 U.S.C. § 3553(a), and analyzed the policy considerations of U.S.S.G. § 5K2.13 in denying a downward departure. Thus, Otto’s sentence was reasonable. See United States v. Mohamed) 459 F.3d 979, 985-87 (9th Cir.2006).
Contrary to Otto’s contentions, the district court properly considered his mental health problems. While addressing the § 3553(a) factors, the district court considered Otto’s history of drag abuse, mental health and his use of a serious threat of violence in sentencing him to the low end of the Guidelines range.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.